In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo
                                  ________________________

                                      No. 07-16-00073-CR
                                  ________________________


                                 JIMMY ZAVALA, APPELLANT

                                                  V.

                              THE STATE OF TEXAS, APPELLEE



                             On Appeal from the 137th District Court
                                    Lubbock County, Texas
            Trial Court No. 2012-433,926; Honorable John J. McClendon III, Presiding


                                         December 29, 2016

                                MEMORANDUM OPINION
                     Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      Pursuant to a plea bargain, Appellant, Jimmy Zavala, was convicted of evading

arrest or detention with a vehicle, a third degree felony,1 and assessed a two year

sentence, suspended in favor of three years community supervision. The terms and

conditions of community supervision were amended a few months later to address

substance abuse issues.            By its Third Amended Motion to Revoke Community

      1
          TEX. PENAL CODE ANN. § 38.04(b)(2)(A), § 12.35(a) (West Supp. 2016).
Supervision, the State alleged that Appellant violated numerous conditions of his

community supervision. At the hearing on the State’s motion, Appellant entered pleas

of true to all but one allegation—“fail[ure] to ID fugitive intent to give false info.” After

hearing testimony, the trial court found all of the State’s allegations to be true and

revoked Appellant’s community supervision and sentenced him to two years

confinement. In presenting this appeal,2 counsel has filed an Anders3 brief in support of

a motion to withdraw. We affirm and grant counsel’s motion.


        In support of his motion to withdraw, counsel certifies he has conducted a

conscientious examination of the record, and in his opinion, the record reflects no

potentially plausible basis for reversal of Appellant’s conviction. Anders v. California,

386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); In re Schulman, 252
S.W.3d 403, 406 (Tex. Crim. App. 2008). Counsel candidly discusses why, under the

controlling authorities, the record supports that conclusion.                   See High v. State, 573
S.W.2d 807, 813 (Tex. Crim. App. 1978).                   Counsel has demonstrated that he has

complied with the requirements of Anders and In re Schulman by (1) providing a copy of

the brief to Appellant, (2) notifying him of the right to file a pro se response if he desired

to do so, and (3) informing him of the right to file a pro se petition for discretionary

review. In re Schulman, 252 S.W.3d at 408.4 By letter, this court granted Appellant an

        2
            The Texas Court of Criminal Appeals granted Appellant this out-of-time appeal.
        3
            Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
        4
           Notwithstanding that Appellant was informed of his right to file a pro se petition for discretionary
review upon execution of the Trial Court’s Certification of Defendant’s Right of Appeal, counsel must
comply with Rule 48.4 of the Texas Rules of Appellate Procedure which provides that counsel shall within
five days after this opinion is handed down, send Appellant a copy of the opinion and judgment together
with notification of his right to file a pro se petition for discretionary review. In re Schulman, 252 S.W.3d
at 408 n.22 & 411 n.35. The duty to send the client a copy of this court’s decision is an informational one,
not a representational one. It is ministerial in nature, does not involve legal advice, and exists after the
court of appeals has granted counsel’s motion to withdraw. Id. at 411 n.33.
                                                          2
opportunity to exercise his right to file a response to counsel’s brief, should he be so

inclined. Id. at 409 n.23. Appellant did not file a response. Neither did the State favor

us with a brief.


       STANDARD OF REVIEW

       When reviewing an order revoking community supervision, the sole question

before this court is whether the trial court abused its discretion. Hacker v. State, 389
S.W.3d 860, 865 (Tex. Crim. App. 2013) (citing Rickels v. State, 202 S.W.3d 759, 763

(Tex. Crim. App. 2006)).      In a revocation proceeding, the State must prove by a

preponderance of the evidence that the defendant violated a condition of community

supervision as alleged in the motion to revoke. Cobb v. State, 851 S.W.2d 871, 874

(Tex. Crim. App. 1993). In a revocation context, “a preponderance of the evidence”

means “that greater weight of the credible evidence which would create a reasonable

belief that the defendant has violated a condition of his [community supervision].”

Hacker, 389 S.W.3d at 865 (citing Rickels, 202 S.W.3d at 764). The trial court abuses

its discretion in revoking community supervision if, as to every ground alleged, the State

fails to meet its burden of proof. Cardona v. State, 665 S.W.2d 492, 494 (Tex. Crim.

App. 1984). In determining the sufficiency of the evidence to sustain a revocation, we

view the evidence in the light most favorable to the trial court’s ruling. Jones v. State,

589 S.W.2d 419, 421 (Tex. Crim. App. 1979). Additionally, a plea of true standing alone

is sufficient to support a trial court’s revocation order. Moses v. State, 590 S.W.2d 469,

470 (Tex. Crim. App. 1979).


       By the Anders brief, counsel represents there are no arguable issues to present

and concedes the evidence is sufficient to support revocation.

                                            3
        The testimony of a police officer established that while Appellant was on

community supervision, he was the subject of a noise complaint.                            During the

investigation, Appellant gave the officer a false name.                 Upon learning Appellant’s

identity, the officer discovered two active warrants. Appellant was arrested for failing to

properly identify himself as a fugitive. The officer further testified that a month after that

offense, Appellant was stopped for defective headlights. He was driving with an invalid

license and given a citation.


        Appellant’s community supervision officer testified that Appellant did not comply

with some of the amended terms and conditions of community supervision related to his

substance abuse issues as well as the initial terms and conditions.5 Appellant failed to

report, he did not complete his mandatory hours of community supervision, and he did

not provide proof of employment.


        Another community supervision officer who had previously supervised Appellant

on a prior case in 2011 and 2012 testified Appellant did not comply with the terms and

conditions on that case and was revoked on her recommendation. She testified that

Appellant was exhibiting the same non-compliant behavior as in the previous case.


        Appellant testified he worked in residential construction and was currently on a

remodeling job with future jobs lined up. Appellant admitted he “just screwed up” and

wanted another chance.           He testified he was undergoing outpatient treatment and

attending counseling but had lost his paperwork on his community service. He claimed

to “have changed [his] life around.”


        5
          Appellant’s test results and drug screens were negative; however, he testified he had a problem
with drinking but testified he had stopped.
                                                     4
       Appellant’s response to the failure to identify as a fugitive charge was that the

officer was lying and that he was mistaken for his brother. He also testified he had

provided documentation to the community supervision officer of compliance with some

of the terms and conditions of community supervision.


       Based on the evidence presented and Appellant’s plea of true to all but one of

the State’s allegations, the trial court did not abuse its discretion in revoking community

supervision and sentencing Appellant to two years confinement—within the statutory

range for a third degree felony.


       We have independently examined the entire record to determine whether there

are any non-frivolous issues which might support the appeal. See Penson v. Ohio, 488
U.S. 75, 80, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); In re Schulman, 252 S.W.3d at

409; Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We have found no

such issues. See Gainous v. State, 436 S.W.2d 137, 138 (Tex. Crim. App. 1969). After

reviewing the record and counsel’s brief, we agree with counsel that there is no

plausible basis for reversal of Appellant’s conviction. See Bledsoe v. State, 178 S.W.3d
824 (Tex. Crim. App. 2005).


       Accordingly, the trial court’s judgment is affirmed and counsel's motion to

withdraw is granted.




                                                 Patrick A. Pirtle
                                                    Justice


Do not publish.
                                            5